EXHIBIT 10.2.22

AMENDMENT NUMBER TWO TO

EMPLOYMENT AGREEMENT

This Amendment Number Two to Employment Agreement (the “Amendment”) between Gogo
LLC (f/k/a Aircell LLC) (the “Company) and Margee Elias (the “Executive”) is
dated as of November 30, 2017.

WHEREAS, the Company and Executive have heretofore entered into an Employment
Agreement dated as of January 1, 2008, as amended by Amendment Number One
thereto dated as of December 31, 2008 (the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to add a
provision on resignation for Good Reason (as defined hereinafter), among other
things.

NOW, THEREFORE, pursuant to Section 17 of the Agreement, the Agreement is hereby
amended as follows, effective as of November 30, 2017:

 

  1.

Section 3(a) of the Agreement is hereby amended by deleting the penultimate
sentence (“The annual bonus payable with respect to any fiscal year shall be
paid no later than 2 1⁄2 months following the end of such fiscal year”) in its
entirety.

 

  2.

Section 3 (d) of the Agreement is hereby deleted in its entirety and replaced
with the following: “(d) Discretionary Time Off. The Company has no formal
vacation or time off policy with set time off amounts and accruals. Instead,
Executive will have the flexibility to take time off as determined by Executive,
subject to the approval of the CEO.”

 

  3.

Section 4 (b) of the Agreement is hereby amended by adding the following
sentence at the end of the provision: “ Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement limits the
Executive’s ability to communicate with or participate in any investigation or
proceeding regarding possible violations of U.S. Federal securities laws that
may be conducted by the U.S. Securities and Exchange Commission, the U.S.
Department of Justice, the U.S. Consumer Financial Protection Bureau or the U.S.
Commodity Futures Trading Commission.”

 

  4.

Section 8 (d) (6) of the Agreement is hereby deleted in its entirety and is
replaced with the following: “(6) commission of one or more acts of substance
abuse which are materially injurious to the Company”.

 

  5.

Section 8 of the Agreement is hereby amended by adding the following new
subparagraph (f): “Resignation for Good Reason. Executive may terminate his or
her employment under this Agreement immediately upon a showing of “Good Reason,”
which for purposes of this Agreement shall mean (1) a reduction by the Company
in Executive’s Base Salary; (2) a material diminution of Executive’s duties or
responsibilities such that such duties and responsibilities, when viewed in the
aggregate, are not at least commensurate with those duties and responsibilities
normally associated with and appropriate to her position; (3) the relocation of
Executive’s principal place of employment to a geographic location more than
fifty (50) miles from the Company’s headquarters as of the Effective Date; or
(4) any material breach by the Company of its obligations to Executive
hereunder. In the event that Executive believes that circumstances constituting
“Good Reason” have occurred and Executive wishes to terminate his/her employment
as a result of such occurrence, Executive must provide the Company written
notice within 3 days



--------------------------------------------------------------------------------

from the initial existence of the occurrence. If within 30 days following the
Company’s receipt of such notice it corrects the circumstances constituting
“Good Reason,” then Executive shall not be entitled to terminate his/her
employment under this Section 8(f) as a result of such circumstances.
Furthermore, Executive shall not be entitled to terminate her employment under
this Section 8(f) as a result of any circumstances constituting “Good Reason”
unless his/ her resignation occurs within 30 days following the expiration of
the Company’s cure period.”

 

  6.

Section 9 subparagraph (a) of the Agreement is hereby amended by deleting the
sub-heading “(a)” and the first two full sentences in their entirety and
substituting the following: “(a) Termination by the Company Without Cause or
Resignation for Good Reason. If Executive is terminated under Section 8(a) or
resigns for Good Reason under Section 8 (f), and following the execution (and
expiration of any revocation period), not later than 45 days following the
termination date, of a separation agreement containing a general release of all
claims against Parent, the Company, and its Affiliates, the Company shall pay
Executive an amount equal to Executive’s Base Salary under Section 3 (a) at the
time of such termination for a period of one (1) year, payable installments as
set forth hereinafter (each such payment a “Severance Payment”). The Severance
Payment shall be payable in installments, by direct deposit, in accordance with
the Company’s normal payroll practices. The first installment of the Severance
Payments shall be made on the first payroll date after the execution (and
expiration of any revocation period) of such separation agreement or, if the
45-day period following the termination date spans two calendar years and the
Severance Payment is subject to Section 409A of the Internal Revenue Code, after
such 45-day period, and shall include all installments of the Severance Payments
that would have been paid if the general release of claims had been fully
effective on the termination date.”

 

  7.

Except as amended by this Amendment, the Agreement remains in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of
this 4th day April, 2018

 

Gogo LLC By:  

/s/ Oakleigh Thorne

  Name:   Oakleigh Thorne

 

  Executive: LOGO [g736492g92a89.jpg]